,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,

FILED
CHARLOTTE1 NC

IN THE UNITED STATES DISTRICT COURT NUV 1 4 2[]
FOR THE WESTERN DISTRICT OF NORTH CAROLINA 18

CHARLOTTE DIVISION US DiSm.Ct C t
OU[

 

\/Vestem District of NC

(4) GERVAN ROMAIN TAYLOR
(5) PETER AUGUSTUS WRIGHT

)

UNITED STATES OF AMERICA ) Docket No. 3:18-mj- 38 C]
)
v. )

. ) W

(1) MERVIN FRANCIS BAKER )
(Z)KIRK WAYNE GRAHAM )
(3) BASIL LANAS N(_)BLE )
)
)
)

 

ORDER SEALING CRIMINAL COMPLAINT, WARRANTS, AND OTHER
DOCUMENTS

UPON MOTION of the United States of America for an order directing that the Crirninal
Cornplaint, the Arrest Warrants, the Motion to Seal, and this Order be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this _Court,

IT IS HEREBY ORDERED that the Criminal Complaint, the Arrest Warrants, the
Motion to Seal, and this Order be sealed until further order of this Court.

The Clerk is directed to certify copies of this Order to the United States Attorney's Oftice
(Via email to Steven.Kaufman@usdoj .gov).

So oRDERED this 14th day OfNovember 2018.

§ :j @z@

THE HONORABLE DAVID S. C.//XYER'
UNITED STATES MAGISTRATE JUDGE

